DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record discloses a film comprising linear low density polyethylene but fails to disclose a first layer and a second layer, the first layer having an outer surface and inner surface, and the second layer having an outer surface and inner surface, and the inner surface of the first layer laminated to the outer surface of the second layer to form a two layer laminate and the first layer further comprising a base comprising polyethylene terephthalate, with at least one of the outer surface and the inner surface having a barrier layer disposed thereon, and the second layer comprising a coextrusion having a core layer comprising an ethylene vinyl alcohol with an outer upper layer comprising linear low density polyethylene and an outer lower layer comprising linear low density polyethylene and a pouch comprising the film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to. avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782